      Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 1 of 6 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DISTRICT

DAMIAN WATERS,                                     )
                                                   )
                            Plaintiff,             )
                                                   )
       v.                                          )     Case No.
                                                   )
UNITED PARCEL SERVICE, INC.,                       )
                                                   )
                            Defendant.             )

                                         COMPLAINT

       The Plaintiff DAMIAN WATERS (hereinafter referred to as “WATERS”) and for

his complaint against the Defendant UNITED PARCEL SERVICE, INC. (hereinafter

referred to as “UPS”) states:

       1.     This action is brought for damages sustained by WATERS by reason of

UPS’ violation of his civil rights under 42 U.S.C. § 1981.

       2.     At all times relevant hereto, WATERS was and is a citizen of the United

States, is a resident of the Northern District of Illinois and is African American.

       3.     At all times relevant hereto, UPS was and is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business

located at 55 Glenlake Parkway NE, Atlanta, Georgia 30328.

       4.     This Court has jurisdiction pursuant to 28 USC §1343 and §1331.

       5.     Venue is appropriate in this Court pursuant to 28 USC §1391 since the

complained of conduct occurred in this District.




                                              1
      Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 2 of 6 PageID #:2




       6.     On or about March 13, 2017, WATERS was hired by UPS to the position

of Feeder Driver and worked out of UPS’ Jefferson Street location in Chicago, Illinois.

       7.     From the time that WATERS began his employment with UPS through

July 2, 2019, he received favorable reviews and commendations from his supervisors.

       8.     At all times relevant hereto, it was the policy of UPS not to discriminate

against any employee on the basis of his or her race.

       9.     At all times relevant hereto, UPS knew that WATERS was African

American.

       10.    By virtue of being employed by UPS, WATERS was subject to the

Collective Bargaining Agreement that existed between Teamsters Local 710 and UPS.

       11.    Moreover, Caucasian Feeder Drivers of UPS were subject to the same

Collective Bargaining Agreement as WATERS.

       12.    On July 2, 2019, WATERS was dispatched from UPS’ terminal located on

Jefferson Street in Chicago, Illinois.

       13.    WATERS was directed to take a load of various packages to UPS’ terminal

located in Plainfield, Indiana.

       14.    WATERS arrived at the UPS Plainfield, Indiana terminal between 12:00

a.m. and 1:00 a.m. on July 3, 2019.

       15.    After dropping off the various packages at the UPS Plainfield terminal,

WATERS was then directed to drop off additional UPS packages at UPS’ terminal in

Indianapolis, Indiana.




                                             2
      Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 3 of 6 PageID #:3




       16.      Before he left from Plainfield, Indiana to go to UPS’ terminal in

Indianapolis, Indiana, WATERS received a call from a dispatcher at UPS’ Jefferson

Street terminal in Chicago who requested that WATERS take a dolly with him to

Indianapolis.

       17.      WATERS obtained a dolly from UPS’ Plainfield, Indiana terminal,

attached it to the rear of his truck and proceeded to Indianapolis.

       18.      After leaving UPS’ Plainfield, Indiana terminal, WATERS drove for

approximately one mile when the dolly began to act erratically and detached from the

rear of the truck. This resulted in minor damage to the rear of the truck.

       19.      WATERS immediately pulled over to the side of the road, called the

dispatcher at UPS’ Chicago terminal on Jefferson Street and advised the dispatcher of the

detachment of the dolly.

       20.      WATERS also spoke with the manager on duty and explained what

happened.

       21.      The dispatcher asked if WATERS could reattach the dolly and return to

UPS’ Plainfield terminal.

       22.      WATERS was able to reattach the dolly and drove back up UPS’

Plainfield, Indiana facility.

       23.      Upon arrival at UPS’ Plainfield, Indiana facility, WATERS spoke to the

manager at UPS’ Jefferson Street facility in Chicago who requested that he submit

photographs of the dolly.

       24.      WATERS took photographs of the dolly and sent them to the manager.

                                              3
      Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 4 of 6 PageID #:4




      25.    The manager subsequently contacted WATERS and advised him that she

was taking him out of service.

      26.    A UPS driver from Indianapolis subsequently came to the Plainfield,

Indiana facility and drove WATERS back to the Chicago terminal.

      27.    Upon arrival, WATERS was requested by the manager at the Jefferson

Street terminal in Chicago to prepare a statement to which he complied.

      28.    After he submitted the statement to the Operations Manager at the Jefferson

Street facility in Chicago, WATERS was advised that he was terminated.

      29.    This termination occurred without anyone speaking to WATERS.

      30.    Upon being advised that he was terminated, WATERS asked if UPS had

determined whether there was an equipment malfunction since WATERS did not engage

in any conduct that would lead to the dolly becoming non-functional.

      31.    UPS would not respond to WATERS’ inquiry and merely reiterated that he

was terminated.

      32.    The decision to terminate WATERS was in direct violation of 42 U.S.C. §

1981 since Caucasian Feeder Drivers had experienced similar problems with dollies and

those drivers were not terminated.

      33.    Moreover, UPS never produced any maintenance records with regard to the

dolly that showed that it was in good working order at the time that WATERS was given

the dolly by UPS personnel in Plainfield, Indiana.

      34.    Despite WATERS’ request, UPS never furnished him with those

maintenance records.

                                            4
      Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 5 of 6 PageID #:5




       35.    Rather, the reason that UPS terminated WATERS was due to his race since

he did not engage in any violation of any policy or practice of UPS that would warrant

his termination.

       36.    UPS, has, therefore, discriminated against WATERS because of his race in

violation of his rights under 42 U.S.C. § 1981.

       37.    UPS’ violation of WATERS’ rights under 42 U.S.C. § 1981 has caused him

pecuniary damages.

       WHEREFORE the Plaintiff DAMIAN WATERS requests that this Court enter

judgment in his favor and against the Defendant UNITED PARCEL SERVICE, INC. as

follows:

              a.     Requiring UPS to reinstate WATERS to his position at the rate of

                     pay comparable to what he would have been receiving if not for the

                     civil rights violations committed against him by UPS.

              b.     Making WATERS whole as to all salary, benefits and seniority

                     status that would have accrued but for the civil rights violations

                     committed by UPS.

              c.     Awarding WATERS compensatory damages in an amount to be

                     determined at trial;

              d.     Awarding WATERS attorney’s fees, costs and prejudgment interest.

              e.     Awarding WATERS such other and further relief as this Court may

                     deem appropriate.

       THE PLAINTIFF DEMANDS TRIAL BY JURY.

                                             5
Case: 1:21-cv-03412 Document #: 1 Filed: 06/24/21 Page 6 of 6 PageID #:6




                                             Respectfully submitted,


                                             /s/Joel F. Handler
                                             JOEL F. HANDLER (#1115812)
                                             One E. Wacker Drive, Suite510
                                             Chicago, Illinois 60601
                                             jhandler@handlerlawgroup.com
                                             (312) 832-0008
                                             Attorney for the Plaintiff,
                                             DAMIAN WATERS




                                   6
